Citation Nr: 0632322	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  02-17 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for left ear 
defective hearing prior to May 26, 2005, and for bilateral 
defective hearing thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to June 
1976 and from March 1980 to October 1995.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Initially, the issue on appeal was entitlement to an initial 
compensable rating for left ear hearing loss. In March 2006, 
the Board granted service connection for right ear hearing 
loss and remanded the claim to the RO for consideration in 
light of that determination.  The case has been returned to 
the Board and is ready for further review.  


FINDINGS OF FACT

1.  Prior to May 26, 2005, the evidence shows that the 
veteran was not totally deaf in the right ear, and that his 
left ear hearing corresponded to acuity level I.  

2.  The evidence reflects that the veteran had level I 
hearing in the right ear and level II hearing in the left ear 
from May 26, 2005.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
left ear hearing loss prior to May 26, 2005 have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.383, 4.1-4.14, 4.85-4.87, 
Diagnostic Code 6100 (2006).  

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss from May 26, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85 - 4.87, 
Diagnostic Code 6100 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.
In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level.  To evaluate the degree of disability from 
unilateral service-connected defective hearing, the rating 
schedule establishes eleven (11) auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  See 38 C.F.R. § 4.85(b), 
(e).  When hearing loss is service connected in only one ear, 
the non-service connected ear will be assigned Level I, 
unless there is total deafness in that ear.  See 38 U.S.C.A. 
§ 1160(a)(3) (West 2002); 38 C.F.R. §§ 3.383(a)(3), 4.85(f). 
VAOGCPREC 32-97.  

In evaluating service-connected bilateral hearing loss, the 
rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  The vertical 
lines in Table VI (in 38 C.F.R. § 4.85) represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric  
designation of impaired hearing (Levels I through XI) is  
determined for each ear by intersecting the vertical row  
appropriate for the percentage of discrimination and the  
horizontal column appropriate to the puretone decibel loss.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  
Moreover, pursuant to 38 C.F.R. § 4.85(c), "Table VIa will be 
used when the examiner certifies that use of the speech 
recognition test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of § 4.86."  
Pursuant to subsection (a) of 38 C.F.R. § 4.86, when the 
puretone threshold at the 1000, 2000, 3000, and 4000 Hertz 
frequencies is 55 decibels or more, "the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately."  Id. 

The Board acknowledges that Congress recently amended 38 
U.S.C.A. § 1160; however, neither version of this statute has 
bearing on the veteran's claim because, the veteran's 
service-connected left ear is not totally deaf, or as will be 
explained below, compensable to a degree of 10 percent or 
more.

In this instance, the record documents two VA audiological 
evaluations.  The Board notes that the November 2000 VA 
audiological examination is the only audiological examination 
conducted in accordance with 38 C.F.R. § 4.85, that 
represents the veteran's level of hearing loss disability in 
the left ear only since assignment of service connection for 
that ear.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (regarding "staged" ratings where the appeal is from 
an initial rating).  On the authorized audiological 
evaluation in November 2000, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
15
20
20
LEFT
40
40
15
20
35







Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  Such audiometric findings translate to 
level I hearing in the left ear and a level I hearing in the 
right ear is assigned by regulation.  38 C.F.R. § 4.85(f) 
(2006).  This is considered noncompensable under the criteria 
under Diagnostic Code 6100.

The Board finds  that the preponderance of the evidence is 
against the  veteran's claim for an initial compensable 
evaluation for left ear defective hearing prior to May 26, 
2005  The mechanical application of the rating schedule to 
the VA  audiometric examination findings noted simply does 
not  warrant the claimed increased initial evaluation.  38 
C.F.R.  § 4.85, Table VII.   

As to an increased initial rating for bilateral hearing loss 
from May 26, 2005, on the authorized audiological evaluation 
on May 26, 2005, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
25
25
25
LEFT
75
65
55
60
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 in the left ear.  Such 
findings translate to level I hearing in the right ear and 
level II hearing in the left ear.  This is considered 
noncompensable under the criteria under Diagnostic Code 6100.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an initial compensable 
evaluation for bilateral hearing loss from May 26, 2005.  The 
mechanical application of the rating schedule to the VA 
audiometric examination findings noted simply does not 
warrant the claimed increased initial evaluation.  38 C.F.R. 
§ 4.85, Table VII.  

The Board notes that revisions in the rating schedule allow 
for application of Table VIa, which is based solely on 
puretone averages, provided that pure tone thresholds in each 
of four specified frequencies are 55 decibels or more.  38 
C.F.R. § 4.86 (2006).  The Board has also considered sections 
4.86(a) and (b) with respect to the veteran's claim.  
However, given that none of the evidence reflects puretone 
thresholds at all of the 1000, 2000, 3000, and 4000 Hertz 
frequencies at 55 dB's or more, consideration of Table VIa is 
not warranted in this instance.  Furthermore, consideration 
of section 4.86(b) is also not warranted, given that the 
evidence does not reflect a simultaneous puretone threshold 
of 30 dB or less at 1000 Hertz and a puretone threshold of 70 
dB or more at 2000 Hertz.  38  C.F.R. § 4.86).  

The Board has also considered the veteran's own assertions.  
The Board finds that such assertions are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
See Bostain v. West, 11 Vet.   App. 124, 127 (1998). 


Duties to Notify and Assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's January 2005 letter described the evidence needed to 
support the veteran's claim for an increased evaluation.  
This was after the April 2001 denial.  However, the requisite 
notice was ultimately provided to the appellant before the 
final transfer and certification of the case to the Board, 
and he had ample time in which to respond to the notice 
letter.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
The appellant has had a "meaningful opportunity to 
participate effectively" in the processing of his claim.  
Mayfield, Id.  The Board finds that the present adjudication 
of the issue on appeal will not result in any prejudice to 
the appellant.  

While the veteran was not provided a notice letter pertaining  
to effective dates of awards (See Dingess/Hartman v.  
Nicholson, 19 Vet. App. 473 (2006)), he was not prejudiced by  
this lack of notice.  The current Board decision does not 
grant an increased rating or address effective date 
questions. 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has had a hearing, he 
has been examined, and records have been obtained.  He has 
not identified any records which could be pertinent to his 
claim that have not been secured.  There is no indication 
that there are any outstanding records that are pertinent to 
this claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.  




ORDER

An initial compensable evaluation for left ear defective 
hearing prior to May 26, 2005 or an initial compensable 
rating for bilateral defective hearing thereafter is denied.  




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


